Citation Nr: 1602409	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for peripheral neuropathy.   

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He was awarded a Combat Infantryman Badge as a result of his service.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, found that new and material evidence had not been submitted to reopen the claim for service connection for peripheral neuropathy and denied service connection for bilateral hearing loss.  

The issue of entitlement to service connection for peripheral neuropathy was previously denied in a May 1994 rating decision.  The Board finds that the disability claimed and denied in May 1994 and in the current claim are the same since, as the Board explains below, the Veteran has identified the same disability in each claim, namely peripheral neuropathy, and the Veteran has asserted in the current claim that his current symptoms have been consistent since service.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the peripheral neuropathy disability adjudicated in 1994.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to first consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Veteran provided testimony during a hearing before the Board in November 2015.  A transcript has been associated with the claims file.  

The Board notes that following a June 2012 statement of the case, the Veteran limited an August 2012 VA Form 9 Substantive Appeal to the issue of entitlement to service connection for bilateral hearing loss and did not submit any statement or evidence indicating a desire to appeal the issue of service connection for peripheral neuropathy to the Board.  However, an October 2012 Appeal Certification Worksheet indicated that both issues were properly appealed.  Furthermore, at the Board hearing, the Veteran stated that he believed the peripheral neuropathy issue to be on appeal and the undersigned took testimony on the issue.  As such, and resolving doubt in the Veteran's favor, the Board considers the issue regarding peripheral neuropathy to be on appeal and will continue to adjudicate the issue herein.  

In November 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  

The issues of entitlement to service connection for peripheral neuropathy and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1994, service connection for peripheral neuropathy was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

2.  Evidence received more than one year after the May 1994 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1994 decision that denied a claim for service connection for peripheral neuropathy is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since the May 1994 decision is new and material and the claim of entitlement to service connection for peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for peripheral neuropathy was initially denied in a May 1994 decision, on the basis that the scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure, and there was no other basis for service connection.  Indeed, the evidence at the time did not demonstrate a current diagnosis of any peripheral neuropathy disability and did not demonstrate that any relevant symptoms were etiologically related to service.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Since the 1994 decision, the Veteran submitted medical treatise evidence asserting that treatment with Dapsone may lead to the incurrence of peripheral neuropathy.  The Veteran's service treatment records demonstrate that he was treated for malaria for 28 days with Dapsone.  In addition, the Veteran reported during the Board hearing that his neurological symptoms of the bilateral upper and lower extremities began during service and have continued since.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current disability related to service.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.



ORDER

New and material evidence having been received; the claim for service connection for peripheral neuropathy, is reopened.  


REMAND

During the Board hearing the Veteran reported that he received treatment at VA for his bilateral hearing loss and the claimed neurological symptoms at a Lake City VA Medical Center (VAMC), including an electromyogram (EMG) test, treatment for carpal tunnel syndrome and B12 treatment.  See Board Hearing Transcript (Tr.) at 6, 15.  He also reported during the hearing that he was sent to a specialist in Tallahassee.  Id. at 16.  He reported in the May 2010 claim that he received treatment at the Panama City Community Based Outpatient Clinic (CBOC) and Joint Ambulatory Care Center (JACC) in Pensacola, Florida.  However, the record only contains a single VA treatment record, an audiology record dated in January 2010.  Moreover, there is no evidence of any treatment for carpal tunnel syndrome or B12 treatment of record.  

As such, there appear to be outstanding VA treatment records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, VA has a duty to obtain relevant records of private treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).  As such, all records from the Lake City VAMC, the Panama City CBOC, and the JACC in Pensacola should be obtained following the procedures under 38 C.F.R. § 3.159 (2015).  Additionally, the records of the private specialist who treated his neurological symptoms should be secured on remand.

Regarding peripheral neuropathy, the Board finds that the Veteran should be provided with a new VA examination to determine whether any disability manifested by his reported neurologic symptoms is etiologically related to service, including his exposure to Agent Orange and his Dapsone treatment therein.  In addition, the examiner must discuss the medical treatise evidence the Veteran submitted as support for his assertion that the in-service treatment of malaria with Dapsone may have caused his current neurologic symptoms.  

Regarding bilateral hearing loss, the Board finds that a June 2010 VA audiology examination is inadequate, as the examiner did not consider the Veteran's reports regarding the in-service noise exposure and the onset and continuity of his hearing loss symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

As such, the Veteran should be provided with a new VA examination to determine whether his current hearing loss is etiologically related to service.  To that end, the examiner must specifically consider the Veteran's in-service noise exposure to small weapons fire and helicopter noise, which is conceded by VA, as well as his reports regarding the lack of significant noise exposure outside of service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records of the Veteran, to include all records from the Lake City VAMC, the Panama City CBOC, and the JACC in Pensacola.

2.  With any necessary assistance from the Veteran, obtain records from the private specialist in Tallahassee who treated his neurological symptoms, as identified during the November 2015 Board hearing.  See Board Hearing Tr. at 16.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once all outstanding treatment records have been obtained and associated with the claims file, provide the Veteran with a VA neurology examination with a qualified neurologist to determine whether any current disability is related to service.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current neurological disabilities, and should specifically state whether the Veteran has any sensory or motor neuropathy of the upper or lower extremities.  All indicated tests, including an EMG test, must be conducted and the reports must be included in the examination report or the virtual file.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability of the upper and lower extremities, to include any disability found by the examiner upon this examination and any identified in the VA or private treatment records, had its onset in service or is otherwise related to a disease or injury in service, including the reported episode of pain and numbness during service, his conceded exposure to Agent Orange, and his treatment for malaria with Dapsone.  To this end, the examiner must discuss the medical treatise evidence the Veteran submitted as support for his assertion that the in-service treatment of malaria with Dapsone may have caused his current neurologic symptoms.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once all outstanding treatment records have been obtained and associated with the claims file, provide the Veteran with a VA audiology examination with a qualified examiner to determine whether his current bilateral hearing loss disability is related to service.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his current bilateral hearing loss disability had its onset in service or is otherwise related to a disease or injury in service, including conceded acoustic trauma in the form of exposure to small weapons fire and helicopters therein.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


